983 F.2d 298
299 U.S.App.D.C. 273
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Gene HENTHORN, Appellant,v.Michael J. QUINLAN, Director Bureau of Prisons.
No. 91-5072.
United States Court of Appeals, District of Columbia Circuit.
Dec. 23, 1992.

Before SILBERMAN, BUCKLEY and KAREN LECRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the notice of appeal be construed as a petition for writ of mandamus.   See In re Sosa, 712 F.2d 1479, 1480 (D.C.Cir.1983) (per curiam) (transfer decisions reviewed by petition for writ of mandamus);   In re Scott, 709 F.2d 717, 719 (D.C.Cir.1983) (mandamus is available to review a transfer order).   It is


3
FURTHER ORDERED AND ADJUDGED that the petition for writ of mandamus be denied.   A writ of mandamus will issue to block a transfer only upon a showing that the district court grossly abused its discretion.   In re Tripati, 836 F.2d 1406, 1407 (D.C.Cir.1988) (per curiam).   Henthorn has made no such showing here.   The events alleged in the complaint occurred primarily at the Federal Correctional Institution at Big Spring, Texas, and proof of the allegations will involve evidence and witnesses located in Texas rather than the District of Columbia.   Further, Henthorn alleges no facts tying the federal officials in California to his underlying cause of action.   Accordingly, the Texas district court is the proper forum for Henthorn's claims.